Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
The amendments of claims 22-23 and 40-42 as well as the cancellation of claim 39 are acknowledged. 

EXAMINER'S COMMENT
The previous restriction requirement of August 19, 2021 is withdrawn in light of amendments to claim 22 and its dependents, as Group I, claims 1-21, and Group II, claims 22-38 and 40-42, are so linked as to form a single general inventive concept under PCT Rule 13.1 as they now include the same or corresponding special technical feature. Consequently, claims 1-21 are rejoined and fully examined for patentability under 37 CFR 1.104. . In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Claims
Claims 1-38 and 40-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Pages (US 6,269,925) and Ragusa (US 2015/0273132), which do not disclose wash solution and packed red blood cells transferring at the same time such that the wash solution mixes with the packed red blood cells in the inlet line. As applicant points out on pages 13-14 of the August 19, 2022 Remarks, Pages discloses adding wash solution to centrifuge bowl 178 to remove a volume of supernatant, with no red blood cells flowing through the inlet line at the same time the wash solution is flowing through the inlet line (see Pages, col. 3, ll. 29-34 and col. 14, ll. 12-21). Additionally, Pages discloses the wash solution mixing with red blood cells within container 128 (see col. 11, ll. 27-46), shaken by shaker platform 104 (see col. 12, l. 66-col. 13, l. 2), and then supplied to the centrifuge bowl 178 in order to separate the red blood cells from the supernatant - wash solution and hypertonic solution (see col. 13, ll. 11-23). Consequently, the red blood cells and wash solution are mixed in container 128 before the red blood cells and wash solution travel through the inlet line together and into centrifuge bowl 178, not in the inlet line. Consequently, one of ordinary skill in the art before the effective filing date would not be motivated to have the wash solution mixed with the packed blood cells flow mixed within the inlet line, as Pages discloses the importance of controlling mixing within container 128 and using the shaker platform 104 to shake container 128 (see col. 11, ll. 26-46 and col. 12, l. 66-col. 13, l. 2) and mixing within the line would not allow for the control of mixing outlined in Pages. Ragusa does not address the deficiencies of Pages.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781